UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: MICHAEL DAVID JARAY,
Debtor.

NATIONSBANK, N.A.,
                                                                    No. 96-2178
Plaintiff-Appellee,

v.

MICHAEL DAVID JARAY,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CA-96-1213-AW, BK-95-10200-DK, AP-95-1A141-DK)

Submitted: May 29, 1997

Decided: June 11, 1997

Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis Fireison, Matthew H. Goodman, LOUIS FIREISON & ASSO-
CIATES, P.A., Bethesda, Maryland, for Appellant. Allen P. Feigel-
son, ALLEN P. FEIGELSON, P.A., Riverdale, Maryland, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Michael David Jaray appeals from the district court's order affirm-
ing the bankruptcy court's order denying him a discharge of his debts
under Chapter 7 of the Bankruptcy Code. Finding no clear error in the
bankruptcy court's factual determinations concerning Jaray's entitle-
ment to a discharge, we affirm.

The Bankruptcy Code provides that a discharge of debt shall be
granted under Chapter 7 unless, among other things, the debtor know-
ingly and fraudulently made a false oath, which is material to the
bankruptcy estate. 11 U.S.C. § 727(a)(4)(A) (1994); Williamson v.
Fireman's Fund Ins. Co., 828 F.2d 249, 251 (4th Cir. 1987). Whether
a debtor knowingly and fraudulently made a false oath within the
meaning of § 727(a)(4)(A) is a question of fact, which will not be
overturned unless found to be clearly erroneous. See Bankr. R. 8013;
Williamson, 828 F.2d at 251.

In response to questions on the schedules accompanying Jaray's
bankruptcy petition, Jaray claimed that he did not receive any income
from employment or operation of a business, owned no stock, held no
property belonging to another, and did not control any accounts.
Nowhere in his schedules did Jaray disclose his interest in National
Propane Cooperative, Inc., a fuel distribution company incorporated
and run by Jaray. During the meeting of creditors pursuant to 11
U.S.C. § 341 (1994), Jaray did not mention National Propane when
asked the name of his business. He only divulged the existence of
National Propane after Nationsbank asked the ownership of the truck
he drove to the meeting.

At the trial on Nationsbank's objection to discharge, Jaray admitted
that income from National Propane was used to pay Jaray's personal
bills, he was the sole owner of stock in National Propane, he exer-

                    2
cised control over three trucks titled to National Propane--including
the truck he drove to the meeting of creditors and to the trial--and he
controlled National Propane's bank accounts. Jaray attempted to
explain his failure to reveal National Propane on his schedules by
asserting that National Propane is insolvent. Jaray also stated that he
was confused by the questions asked on the schedules, during the
meeting of creditors, and at trial.

The bankruptcy court found that Jaray's purported confusion was
"disingenuous," his testimony incredible, and his amendment of the
schedule following the § 341 meeting inadequate to cure the false
oath. The court concluded that Jaray's false oath on the bankruptcy
schedules was fraudulently made with an intent to deceive. Further
the false oath was material because it bore a relationship to Jaray's
business transactions and concerned discovery of assets, regardless of
their value. See In re Chalik, 748 F.2d 616, 617 (11th Cir. 1984).

The bankruptcy court's factual findings were made after its oppor-
tunity to observe Jaray testifying and were based on an unequivocal
credibility determination that is supported by the record. See Bankr.
R. 8013 (due regard given to bankruptcy court's opportunity to judge
credibility); Williamson, 828 F.2d at 252 (same). Finding no clear
error, we affirm the district court's order upholding the bankruptcy
court's denial of a discharge to Jaray. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    3